Citation Nr: 0923667	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-00 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased, initial rating for service-
connected torn meniscus of the right knee (right knee 
disability), currently rated 20 percent disabling


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to August 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision from the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board remanded the claim in October 2007 
for further development and consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Board's previous remand, in a June 1999 
supplemental statement of the case, the Veteran was awarded 
service connection for a right knee disability and assigned a 
10 percent rating under Diagnostic Code 5257, from September 
1998.  In April 2004, he requested an increased rating.  In a 
July 2004 rating decision, he was granted an increased, 20 
percent, rating; and the condition was rated under a 
different Diagnostic Code, 5260, effective April 2004.  That 
rating decision also noted that the 10 percent rating for 
right knee instability was effective from September 1998 to 
April 2004.

The latest VA examination of record in March 2007 found 
decreased range of motion of the right knee secondary to 
degenerative arthritis as noted on X-ray and right knee 
instability.  It was noted, in an April 2007 supplemental 
statement of the case, that the Veteran was receiving an 
additional 10 percent rating for right knee instability.  
However, this finding was not correct, as the 10 percent 
rating for instability has not been in effect since April 
2004.  On remand, VA was to consider whether a separate 
rating is warranted for right knee instability, and if so, 
determine the degree of severity of the instability.  Another 
examination was requested to resolve these issues.

An examination was obtained in September 2008.  The examiner 
reviewed the Veteran's claims file and stated 

I do feel that there is some psychogenic 
functional overlay related his complaints 
of knee pain as he has very minimal 
evidence on x-ray of any type of 
arthritic changes and a lateral meniscus 
tear.  With my 27 years of orthopedic 
experience I would have to say that these 
conditions would not result in the 
symptoms that he is exhibiting in today's 
examination.  

The Veteran has a right, as a matter of law, to compliance 
with the remand orders of the Board.  Stegall v. West, 11 
Vet. App. 268 (1998).  Here the AMC did not consider whether 
a separate rating is warranted for right knee instability, 
and if so, determine the degree of severity of the 
instability as directed in the Board's remand.


Accordingly, the case is REMANDED for the following action:

Consider whether a separate rating is 
warranted for the Veteran's right knee 
instability, and if so, determine the 
degree of severity of the instability.  
If the claim continues to be denied, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' 
Appeals is appealable to the United States Court of Appeals 
for Veterans Claims.This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

